                                         Case 3:20-cv-01858-EMC Document 100 Filed 02/09/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CISCO SYSTEMS, INC.,                               Case No. 20-cv-01858-EMC
                                   8                    Plaintiff,
                                                                                            ORDER DENYING DEFENDANT’S
                                   9             v.                                         MOTION FOR RECONSIDERATION
                                                                                            OR, ALTERNATIVELY, FOR RELIEF
                                  10     CAPELLA PHOTONICS, INC.,                           FROM ORDER
                                  11                    Defendant.                          Docket No. 58
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Pending before this Court is Capella’s motion for reconsideration, or, alternatively, for
                                  15   relief from the Court’s order granting Cisco’s motion for judgment on the pleadings, Docket No.
                                  16   48 (the “Order”). See Docket No. 58 (Mot. for Reconsideration).
                                  17          Capella argues that the Court erred in its Order by assuming that collateral estoppel applied
                                  18   to all the claims in U.S. Patent Nos. RE47,905 (the “’905 Patent”) and RE47, 906 (the “’906
                                  19   Patent”) (collectively, the “Reissued Patents.”). Id. at 2. Capella therefore asks the Court to
                                  20   reconsider its Order because there are supposedly eleven claims in the Reissued Patents that
                                  21   correspond to claims in U.S. Patent Nos. RE42,368 (the “’368 Patent”) and RE42,678 (the “’678
                                  22   Patent”) (collectively, the “Original Patents”) that were not invalidated by the PTAB (the
                                  23   “Unasserted Claims”). Id. at 4–5. The parties do not dispute that the Patent Trial and Appeal
                                  24   Board (PTAB) never specifically invalidated these eleven Unasserted Claims because Capella
                                  25   never asserted these claims in the prior litigation involving the Original Patents. See Docket No.
                                  26   26-3 (“’368 IPR Order”); Docket No. 26-8 (“’678 IPR Order”); Mot. for Reconsideration at 4.
                                  27          The context of the Court’s order, as articulated therein, made clear that the Court’s order
                                  28   was framed around those claims which the PTAB invalidated in its final written decisions
                                         Case 3:20-cv-01858-EMC Document 100 Filed 02/09/21 Page 2 of 2




                                   1   cancelling the Original Patents: claims 1-6, 9-13, and 15-22 of the ’368 Patent; and claims 1-4, 9,

                                   2   10, 13, 17, 19-23, 27, 29, 44-46, 53, and 61-65 of the ’678 Patent. To the extent the Court’s order

                                   3   might be construed to extend to any Unasserted Claims, the Court hereby clarifies the order does

                                   4   not so extend and that Capella was held to be barred from seeking pre-issue damages for

                                   5   infringement of only the asserted claims.

                                   6          The Court did not address whether collateral estoppel prevents Capella from receiving pre-

                                   7   issue damages for infringement of the eleven Unasserted Claims. That is a matter that may be

                                   8   addressed via separate motion. Before filing any such motions, however, the parties are directed

                                   9   to meet and confer to resolve as many disputes regarding the Unasserted Claims as possible,

                                  10   taking into full consideration the reasoning of this Court’s prior ruling.

                                  11          In view of this clarification, Capella’s motion for reconsideration or for relief from this

                                  12   Court’s Order is DENIED as moot. The hearing on the motion for reconsideration, Docket No.
Northern District of California
 United States District Court




                                  13   58, scheduled for February 12, 2021, is VACATED. The hearing on the motion to amend, Docket

                                  14   No. 90, will remain on the calendar.

                                  15          This order disposes of Docket No. 58.

                                  16

                                  17          IT IS SO ORDERED.

                                  18

                                  19   Dated: February 9, 2021

                                  20

                                  21                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  22                                                      United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
